Elections

0.	In Examiner-initiated interviews, it was proposed by the Examiner that control aspects and/or the saw, non-longitudinal arrangement of drives, and adapter aspects be incorporated into the independent claims to distinguish over at least Hur (US 6204592), cited in the parent application. While no agreement was reached, the Examiner thanks Applicant’s Representative, Michael Woods, for discussing potential amendments.  

1.	This application contains claims directed to the following patentably distinct species:

Coupling
Species I: series (e.g. claim 3)
Species II: parallel (e.g. claim 4)

 The species are independent or distinct because the species have different structure. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 2, and 5 (hybrid-coupled) are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because the claims require different text queries, such as series vs parallel. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



Frequency 
Subspecies i: subsonic (e.g. claim 10)
Subspecies ii: ultrasonic (e.g. claim 11)

 The subspecies are independent or distinct because the subspecies have different structure. In addition, these subspecies are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed subspecies, or a single grouping of patentably indistinct subspecies, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 2, and 5 appear to be generic.
There is a search and/or examination burden for the patentably distinct subspecies as set forth above because the claims require different search strategies, such as different text searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a subspecies to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected subspecies or grouping of patentably indistinct subspecies, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out 
Should applicant traverse on the ground that the subspecies, or groupings of patentably indistinct subspecies from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the subspecies unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other subspecies.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional subspecies which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

3.	This application contains claims directed to the following patentably distinct subsubspecies:

Instrument 
Subsubspecies A: blade (e.g. claims 13 and 20 and 25 and 27)
Subsubspecies B: broach (e.g. claim 14)
Subsubspecies C: reamer/reamer surface (e.g. claim 15)


 The subsubspecies are independent or distinct because the subsubspecies have different structure. In addition, these subsubspecies are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed subsubspecies, or a single grouping of patentably indistinct subsubspecies, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 2, and 5 appear to be generic.
There is a search and/or examination burden for the patentably distinct subsubspecies as set forth above because the claims require different text searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a subsubspecies to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected subsubspecies or grouping of patentably indistinct subsubspecies, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of subsubspecies requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate 
Should applicant traverse on the ground that the subsubspecies, or groupings of patentably indistinct subsubspecies from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the subsubspecies unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other subsubspecies.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional subsubspecies which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

4.	This application contains claims directed to the following patentably distinct subsubsubspecies:

Relative freedom of motion
Subsubsubspecies 1: shared (e.g. claim 22)
Subsubsubspecies 2: not shared (e.g. claim 23)

 The subsubsubspecies are independent or distinct because the subsubsubspecies have different structure. In addition, these subsubsubspecies are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct subsubsubspecies as set forth above because the claims require different text searches and/or text search strategies.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a subsubsubspecies to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected subsubsubspecies or grouping of patentably indistinct subsubsubspecies, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of subsubsubspecies requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected subsubsubspecies or grouping of patentably indistinct subsubsubspecies.
Should applicant traverse on the ground that the subsubsubspecies, or groupings of patentably indistinct subsubsubspecies from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional subsubsubspecies which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.